379 S.W.2d 664 (1964)
Frank H. BRIM, Appellant,
v.
The STATE of Texas, Appellee.
No. 37029.
Court of Criminal Appeals of Texas.
June 3, 1964.
No attorney of record on appeal for appellant.
Henry Wade, Dist. Atty., C. M. Turlington, Asst. Dist. Atty., Dallas, and Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Presiding Judge.
The appeal is from a conviction under Art. 5221b-14 Vernon's Ann.Civ.St., for making a false statement in writing with the intent to obtain benefits under the Texas Unemployment Act.
Trial was before the court on a plea of guilty and the court assessed a fine of $100.00 as punishment.
In the judgment appearing in the transcript the appellant was adjudged guilty of "false swearing" which is a felony.
The judgment is reformed so as to conform to the information and adjudge the appellant guilty of making a false statement in writing with the intent to obtain benefits under the Texas Unemployment Compensation Act.
No statement of facts accompanies the record and there are no bills of exception.
As reformed, the judgment is affirmed.